ORDER
PER CURIAM
AND NOW, this 21st day of January, 2015, the Application for Leave to File Original Process is GRANTED. The parties are DIRECTED to file supplemental briefs discussing, inter alia, the apparent conflict between Smith v. Gallagher, 408 Pa. 551, 185 A.2d 135, 137 (1962), and In re Dauphin County Fourth Investigating Grand Jury, 610 Pa. 296, 19 A.3d 491 (2011), and the legislative history surrounding the appointment of special prosecutors. See, e.g., 18 Pa.C.S. §§ 9301 et seq. (expired Feb. 18,2003).
The Prothonotary is DIRECTED to establish an expedited briefing schedule for the supplemental briefs and to list this matter for oral argument at this Court’s March 2015 session.